Citation Nr: 1749225	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-22 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from September 1964 to August 1967.  The RO previously determined that the Veteran engaged in combat with the enemy, for which he received the Vietnam Cross of Gallantry.      

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2017, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during his service in the Vietnam War.  

2.  The Veteran has current tinnitus and bilateral hearing loss disability for VA compensation purposes that are the result of hazardous noise exposure from engine noise and gunfire during combat, due to his in-service duties as a helicopter mechanic and helicopter crew chief while serving in the Republic of Vietnam in the mid-1960s with the U.S. Army.  


CONCLUSIONS OF LAW

1.  The Veteran engaged in combat with the enemy during his service in the Vietnam War.  

2.  The Veteran has current tinnitus and bilateral hearing loss disability for VA compensation purposes that are the result of hazardous noise exposure from engine noise and gunfire during combat, due to his in-service duties as a helicopter mechanic and helicopter crew chief while serving in the Republic of Vietnam in the mid-1960s with the U.S. Army.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has contended that he developed tinnitus and bilateral hearing loss as the result of noise exposure during service.  Specifically, he has asserted that he was exposed to hazardous noise as the result of his military occupational specialty (MOS) as a helicopter mechanic and helicopter crew chief, while serving in the Republic of Vietnam in the mid-1960s with the U.S. Army.  His DD Form 214 confirms that he did serve in this capacity.  In particular, he indicates his MOS exposed him to hazardous noise exposure from helicopter engines, gunfire, and other combat-related noises.  He says he did not always wear hearing protection during service.  He adds that he noticed hearing loss during service, but cannot remember when exactly his tinnitus began.  Post-service, he denies any specific hazardous noise exposure.  See January 2017 Travel Board hearing transcript; May 2010 informal service connection claim for hearing loss and tinnitus.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The August 2010 and June 2013 VA audiology examination reports revealed bilateral sensorineural hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385.  Both reports also revealed current tinnitus.   

The question for the Board is whether the Veteran's current tinnitus and bilateral hearing loss disability are etiologically related to the in-service combat-related noise exposure during the Veteran's active duty service in Vietnam.

The Board finds that the preponderance of the competent, credible, and probative evidence establishes that tinnitus and bilateral hearing loss disability are etiologically related to in-service combat-related noise exposure during the Veteran's active duty service in Vietnam in the mid-1960s.

The Veteran's service treatment records (STRs) dated from 1964 to 1967 are negative for any complaint, treatment, or diagnosis of tinnitus or hearing loss disability under § 3.385 in either ear.  STRs only show that he was treated for otitis media, for which the RO has already awarded him service connection.  However, with regard to an in-service injury, the Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as a helicopter crew chief and helicopter mechanic involved a "high" probability of noise exposure during service.  In-service hazardous noise exposure is therefore consistent with the circumstances of the Veteran's duties in service.  See 38 U.S.C.A. 1154(a); 38 C.F.R. 3.303(a); Veterans Benefits Administration (VBA) Fast Letter No. 10-35 (September 2, 2010).  Moreover, since the RO confirmed the Veteran's participation in combat in Vietnam, it follows that his lay statements are sufficient to show the occurrence of hazardous noise exposure and acoustic trauma during in-service combat aboard Huey helicopters.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Post-service, with regard to a nexus, there is probative medical evidence of record establishing a link between the Veteran's current tinnitus and bilateral hearing loss disability and his confirmed hazardous noise exposure in combat during his period of active service from 1964 to 1967.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  In particular, the Veteran has submitted a private audiology medical examination and opinion dated in May 2010, which assessed that based on his audiometric test results, case history, and chronological age, the Veteran's current documented hearing loss is more likely than not caused by excessive noise exposure during his military service in the 1960s.  In turn, VA audiology examiners in August 2010 and June 2013 assessed the Veteran's current tinnitus developed as the result of his noise-induced hearing loss.  The VA examiners did not link the Veteran's bilateral hearing loss disability to his military service; but at the same time, the VA examiners failed to determine what the precise etiology of the Veteran's significant sensorineural hearing loss disability was, in the absence of confirmed post-service hazardous noise exposure. 

The Board also emphasizes that to establish service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  That is, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  See also 38 U.S.C.A. 1113(b); 38 C.F.R. 3.303(d).  Thus, the lack of evidence of bilateral hearing loss disability per § 3.385 during active service is not fatal to the Veteran's claim; it is merely one factor to be considered. 

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for tinnitus and bilateral hearing loss disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


